Citation Nr: 0717513	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of surgery of a 
left thigh abscess, and whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The veteran testified at a 
personal hearing in June 2005. 

The issue of service connection for residuals of surgery of a 
left thigh abscess is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left thigh mass in 
a February 1986 rating decision, which was confirmed by a 
June 1989 decision of the Board; the veteran did not appeal 
the Board decision. 

2.  Evidence received since the June 1989 Board decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1989 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2006); 38 C.F.R. 
§§ 20.200, 20.302, 20.1104 (2006).

2.  New and material evidence has been received since the 
June 1989 Board decision to reopen a claim for service 
connection for residuals of surgery of a left thigh abscess.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for a left thigh mass in a 
February 1986 rating decision.  In a June 1989 decision, the 
Board confirmed this denial.  Therefore, the Board's June 
1989 decision, which subsumes the prior RO decision, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1104 (2006).  

The veteran's claim to reopen service connection for 
residuals of surgery of a left thigh abscess was received in 
February 2004.  Therefore, the amended regulations are for 
application.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VA denied service connection for a left thigh mass in a 
June 1989 Board decision because it found that surgery for a 
post-service left thigh mass in December 1984 was not 
connected to his military service or to his service-connected 
left buttock scar.  The Board explained that removal of a 
left medial thigh abscess 29 years after discharge from 
service made the possibility of a relationship to treatment 
of furuncles on the legs in service "remote."  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the June 1989 Board decision.  Specifically, a private 
medical examination and opinion dated in August and September 
of 2005 by "A.P.," M.D., concluded that the veteran's left 
hip surgery scar as the result of an abscess formation was 
due to his original military lesion.  This physician also 
documented symptoms of decreased sensation and an abnormal 
gait secondary to the left thigh abscess surgery.  Thus, this 
private opinion presents evidence of residuals of surgery of 
a left thigh abscess that may be connected to the veteran's 
military service and/or his service-connected left buttock 
scar.  Accordingly, the evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  As new and material evidence has been 
received, the claim is reopened.  38 U.S.C.A. § 5108.    

ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of surgery of a left thigh 
abscess is reopened.  To that extent, the appeal is granted.

REMAND

As discussed above, the claim for service connection for 
residuals of surgery of a left thigh abscess is reopened.  
However, before addressing the merits of the claim, the Board 
finds that additional development is required.

In this regard, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R. 
§ 3.159(c)(4)(i).  

In this case, the veteran asserts that his current left thigh 
abscess scars cause residuals including muscle pain, scar 
pain and tenderness, and an abnormal gait.  The veteran 
contends that this condition is related directly to an 
accident in service when he fell over a cannon leg, or 
developed over time as secondary to his service-connected 
left buttock scar.  

With regard to his secondary claim, he has indicated that due 
to his service-connected left buttock scar, he had to 
constantly shift his weight while working at a bank (post-
service), leading to further left thigh abscesses and surgery 
in December 1984.   See February 1992 and June 2005 personal 
hearing testimony; and November 1986 veteran chronology 
statement.     

Service medical records (SMRs) document treatment in service 
in November 1953 and February 1954 for a perianal abscess 
with treatment of furuncles on the left buttock and legs.  
His March 1955 separation examination reveals that an abscess 
on the left buttock was incised and drained during service.  
There was a well-healed scar on the left buttock.    

Post-service, the veteran reported pain and discomfort due to 
his service-connected left buttock scar during a February 
1974 VA examination.  He indicated that he began experiencing 
this discomfort since 1969.  There was no evidence of any 
left medial thigh pathology at that time.  Subsequently, in 
November and December of 1984, VA inpatient records record 
that the veteran underwent surgery to remove a left medical 
thigh abscess.  He was again treated for the same problem in 
June and July of 1985.  There was no indication of the 
etiology of this disorder at that time.  

Medical evidence of record on the issue of a nexus includes 
one favorable private medical opinion, and one unfavorable 
opinion from a VA examiner.  Specifically, Dr. P. in August 
2005 concluded that there is current evidence of residuals of 
surgery of a left medical thigh abscess, which are related to 
the veteran's military service and/or his service-connected 
left buttock scar.  In contrast, an October 1998 VA scar 
examiner indicated vaguely that the veteran's "left leg 
condition" is not related to his service-connected left 
buttock scar condition.  The examiner stated that the 
veteran's difficulties are due to diabetic neuropathy.  

It is unclear whether either opinion is based on a review of 
the claims folder, and neither is especially convincing.      

Based on the conflicting evidence in this case, and the 
Court's recent decision in McLendon, it appears that a remand 
for a VA examination and opinion is required to determine the 
nature and etiology of any current residuals of surgery of a 
left thigh abscess.  
     
Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be scheduled for a VA examination 
to determine the nature and etiology 
of any current residuals of surgery of 
a left thigh abscess.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The examination should 
comply with AMIE protocols.  The 
claims folder must be made available 
for review for the examination and the 
examination report must state whether 
such review was accomplished.  

      Based on a comprehensive review of 
the claims folder, as well as a 
current physical examination of the 
veteran, the examiner is asked to 
provide a diagnosis for any current 
residuals of surgery of a left thigh 
abscess present.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (a 50 
percent probability) that any current 
residuals of surgery of a left thigh 
abscess are related to the veteran's 
period of active duty service from 
March 1953 to March 1955.  

The examiner should also indicate 
whether it is at least as likely as 
not (a 50 percent probability) that 
any current residuals of surgery of a 
left thigh abscess were caused by, or 
permanently worsened by, the veteran's 
service-connected left buttock scar.  

The examiner's attention is 
specifically directed to the 
contrasting opinions of the October 
1998 VA scar examiner and the August 
2005 private medical examination and 
opinion of Dr. A.P. 

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinions, the 
examination report should so state.  

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured 
since the January 2006 supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


